Exhibit 10.3

 

AMENDMENT TO HANDLEMAN COMPANY 1998 AND 2001

STOCK OPTION AND INCENTIVE PLANS

 

Paragraph 17 of the 1998 Stock Option and Incentive Plan and Paragraph 16 of the
2001 Stock Option and Incentive Plan are amended, in their entirety, as follows:

 

If the employment of a Participant by the Corporation or a Subsidiary shall be
terminated (or an outside director’s service as a director shall terminate), the
Committee may, in its discretion, permit the exercise of stock options granted
to such Participant (a) for a period not to exceed three months following such
termination of employment (or one year following termination of employment on
account of the Participant’s death or permanent disability) with respect to
Incentive Options, and (b) for a period not to extend beyond the expiration date
with respect to Nonqualified Options. In no event, however, shall a stock option
be exercisable subsequent to its expiration date. A stock option may only be
exercised after termination of a Participant’s employment (or of an outside
director’s service as a director) to the extent exercisable on the date of
termination of employment (or termination of service as an outside director);
provided, however, that if the termination of a Participant’s employment (or of
an outside director’s service as a director) is due to the Participant’s death
or permanent disability, all stock options granted to such Participant shall
thereupon become exercisable in full; and provided further, that if the
termination of a Participant’s employment (or of an outside director’s service
as a director) is due to the Participant’s retirement at a retirement age
permitted under the Corporation’s retirement plan the stock options will become
exercisable following the termination of employment or service as a director in
accordance with the provisions established at the time of grant in the relevant
stock option agreement or agreements.

 

As adopted by the Board of Directors on September 8, 2004.